Exhibit Execution Copy COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT AMONG THE LENDERS, THE NOTEHOLDERS AND JPMORGAN CHASE BANK, N.A., as Collateral Agent Re: Credit Agreement Dated as of July 18, 2008, Note Purchase Agreement Dated as of September 29, 2005 and Note Purchase Agreement Dated as of December 7, 2006 of Modine Manufacturing Company Dated as of February 17, 2009 TABLE OF CONTENTS SECTION HEADING PAGE SECTION 1. DEFINITIONS/INTERPRETATION 2 1.1 Defined Terms 2 1.2 Interpretation 9 SECTION 2. APPOINTMENT OF COLLATERAL AGENT 9 2.1 Appointment; Nature Of Relationship 9 2.2 Powers 10 2.3 General Immunity 10 2.4 No Responsibility, Etc. 10 2.5 Actions 10 2.6 Employment of Agents And Counsel 10 2.7 Reliance on Documents; Counsel 11 2.8 Collateral Agent's Reimbursement and Indemnification 11 2.9 Notice of Default 11 2.10 Rights as a Secured Party 11 2.11 Secured Party Decisions 12 2.12 Resignation or Removal of Collateral Agent 12 2.13 Execution of Collateral Documents 12 2.14 Collateral Releases 13 2.15 Actions of the Collateral Agent 13 SECTION 3. DECISIONS RELATING TO ADMINISTRATION AND EXERCISE OF REMEDIES 13 3.1 Exercise of Rights 13 3.2 Release of Collateral 16 3.3 Perfection of Security Interests 16 3.4 Excluded Collateral 17 3.5 Appointment for Perfection 17 SECTION 4. APPLICATION OF PROCEEDS 17 4.1 Application of Proceeds 17 SECTION 5. AGREEMENTS AMONG THE SECURED PARTIES 21 5.1 Independent Actions by Secured Parties 21 5.2 Relation of Secured Parties 21 5.3 Contesting Liens or Security Interests; No Partitioning or Marshalling of Collateral; Contesting Secured Obligations 21 5.4 Acknowledgement of Guaranties 22 SECTION 6. ADDITIONAL PARTIES 22 i SECTION 7. MISCELLANEOUS 22 7.1 Entire Agreement 22 7.2 Notices 22 7.3 Successors and Assigns 22 7.4 Consents, Amendments, Waivers 23 7.5 Governing Law 23 7.6 Counterparts 23 7.7 Severability 23 7.8 Continuing Agreement; Reinstatement 23 7.9 Conflict with Other Agreements 23 7.10 Resolution of Drafting Ambiguities 23 EXHIBITS: Exhibit AList of Mortgaged Property Exhibit BSuccessor 2008 Lender Acknowledgment Exhibit CSuccessor Noteholder Acknowledgment Exhibit DPledge and Security Agreement ii COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT THIS COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (this "Agreement") dated as of February 17, 2009 is entered into among the Secured Parties (as defined below) of Modine Manufacturing Company, a Wisconsin corporation (the "Company" or "Borrower"), and of certain Domestic Subsidiaries (as defined below) of the Company, and JPMorgan Chase Bank, N.A., as Collateral Agent. RECITALS A.Under the Amended and Restated Credit Agreement dated as of July 18, 2008 (as such agreement may be amended, supplemented, restated or otherwise modified from time to time, the "2008 Credit Agreement"), among the Company, any Foreign Subsidiary Borrowers party thereto from time to time, each of the lenders party thereto from time to time (collectively, with the Agent and any such lender in any capacity under the 2008 Credit Agreement, the "2008 Lenders") and
